ENTRY ORDER¶ 1. Respondent Phyllis McCoy-Jacien, Esq. shall meet the trustee in this matter, Jess Schwidde, Esq., at her law office in Whitehall, New York on Tuesday, December 11, 2018 at 9:00 a.m. in order to comply with the purge conditions set in this Court's December 10, 2018 order. If respondent fails to comply with this order, she will be subject to rearrest.¶ 2. The trustee shall provide the Court with an affidavit of compliance indicating the status of respondent's compliance with this Court's December 10, 2018 order as soon as possible after he completes review of the records.¶ 3. Respondent is released from custody upon acceptance of service of this order.